FILED
                                                                             Dec 23 2020, 8:45 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Lisa M. Johnson                                           Curtis T. Hill, Jr.
      Brownsburg, Indiana                                       Attorney General of Indiana
                                                                Megan M. Smith
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Harry C. Hobbs,                                           December 23, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-CR-2819
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Lisa F. Borges,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                49G04-9309-CF-119274



      Crone, Judge.


                                              Case Summary
[1]   In 1994, Harry C. Hobbs was convicted of class A felony rape, two counts of

      class A felony criminal deviate conduct, and class B felony burglary, and was

      sentenced to an aggregate term of 120 years. He challenged his convictions and

      sentence on direct appeal without success. He then petitioned for post-
      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020                           Page 1 of 18
      conviction relief on his claim that his appellate counsel provided ineffective

      assistance by failing to argue on direct appeal that Hobbs should have been

      sentenced under a newly amended version of Indiana Code Section 35-50-1-

      2(a). The post-conviction court agreed, granted his petition, and remanded his

      case to the trial court to hold a new sentencing hearing and resentence Hobbs

      under the amended version of the statute. After holding an evidentiary hearing,

      the trial court resentenced Hobbs to an aggregate term of forty-five years and

      ordered his sentence to run consecutive to his sentences in two other causes.


[2]   Hobbs now appeals the new sentencing order, contending that the trial court

      erred by ordering his new sentence to run consecutive to his sentences in two

      other causes. He asserts that the trial court lacked authority to order the

      sentences to run consecutively and that doing so violated constitutional

      prohibitions against ex post facto laws. We conclude that the trial court had

      authority to order his sentence to run consecutive to his sentences in the other

      causes and that it did not violate ex post facto prohibitions. Therefore, we

      affirm.


                                  Facts and Procedural History
[3]   The facts underlying Hobbs’s convictions were set forth in this Court’s

      memorandum decision affirming his convictions as follows: “[On November 2,

      1992,] Hobbs broke into the victim’s house, held a gun to her head, inserted his

      fingers into her vagina, performed cunnilingus upon her, and raped her. In

      addition to the victim’s testimony, Hobbs was identified by DNA evidence.”

      Hobbs v. State, No. 49A02-9410-CR-614, slip op. at 2 (Ind. Ct. App. May 25,
      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020      Page 2 of 18
      1995) (Hobbs I). In September 1993, the State charged Hobbs with Count 1,

      class A felony rape; Count 2, class A felony criminal deviate conduct; and

      Count 3, class B felony burglary, and subsequently amended the charging

      information to add Count 4, class A felony criminal deviate conduct. A jury

      found Hobbs guilty as charged.


[4]   On July 12, 1994, the trial court sentenced Hobbs to fifty years for Count 1,

      thirty years for Count 2, twenty years for Count 3, and fifty years for Count 4.

      The court ordered Counts 1 and 2 to run concurrent with each other and

      Counts 3 and 4 to run consecutive to each other and to Count 1, for an

      aggregate sentence of 120 years. Hobbs appealed his convictions and sentence,

      arguing that the evidence was insufficient to support his convictions, his

      convictions violated double jeopardy principles, and his sentence was

      manifestly unreasonable. This Court affirmed his convictions and sentence.

      Id., slip op. at 7.


[5]   On March 27, 2015, Hobbs filed a motion to correct erroneous sentence

      pursuant to Indiana Code Section 35-38-1-15, 1 which the trial court denied. He

      appealed, arguing that his sentence violated Indiana Code Section 35-50-2-4, as

      amended July 1, 1994, because the amended version limited the maximum term

      for a class A felony to forty-five years. He also argued that his aggregate




      1
        “[A] motion to correct sentence may only be used to correct sentencing errors that are clear from the face of
      the judgment imposing the sentence in light of the statutory authority.” Robinson v. State, 805 N.E.2d 783,
      787 (Ind. 2004).

      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020                               Page 3 of 18
      sentence exceeded the limitation in Indiana Code Section 35-50-1-2, as

      amended effective July 1, 1994, because his crimes constituted an episode of

      criminal conduct. We concluded that under the doctrine of amelioration,

      Hobbs was entitled to be sentenced pursuant to the July 1, 1994 version of

      Section 35-50-2-4. Hobbs v. State, No. 49A04-1505-CR-314, 2015 WL 9286721,

      at *2 (Ind. Ct. App. Dec. 21, 2015) (Hobbs II), trans. denied (2016). We reversed

      his fifty-year sentences and remanded for them to be revised to forty-five-year

      sentences, but advised the trial court that it was permitted to rearrange Hobbs’s

      sentences to effectuate a 120-year aggregate sentence because his 120-year

      sentence was not facially erroneous. Id. We also concluded that Hobbs’s claim

      that his crimes constituted an episode of criminal conduct was inappropriate for

      a motion to correct erroneous sentence and declined to address it. Id. at n.3.


[6]   In August 2016, the trial court conducted a resentencing hearing and reduced

      Hobbs’s fifty-year sentences to forty-five years each, imposed sentences of

      fifteen years for each of the other two counts, and ordered each count to be

      served consecutively, for an aggregate sentence of 120 years. Hobbs appealed

      this new sentence, arguing that the aggregate sentence exceeded the limitation

      for consecutive sentences for offenses arising out of a single episode of criminal

      conduct pursuant to Indiana Code Section 35-50-1-2. Another panel of the

      Court agreed with Hobbs II that Hobbs’s argument that his crimes constituted an

      episode of criminal conduct was not an appropriate claim for a motion to

      correct erroneous sentence. Hobbs v. State, 71 N.E.3d 46, 49 (Ind. Ct. App.




      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020     Page 4 of 18
      2017) (Hobbs III), trans. denied. Accordingly, the Court affirmed Hobbs’s

      sentence. Id. at 50.


[7]   In April 2017, Hobbs filed a petition for post-conviction relief, arguing in

      relevant part that his appellate counsel in Hobbs I provided ineffective assistance

      by failing to argue that Hobbs’s aggregate sentence exceeded the statutory

      maximum allowed under Indiana Code Section 35-50-1-2, as amended effective

      July 1, 1994, which was in effect when he was sentenced on July 12, 1994. In

      addressing Hobbs’s claim, the post-conviction court found as follows:


              [T]he version of this statute, which became effective July 1, 1994,
              and remained in effect until July 1, 1995, imposed a previously
              nonexistent limitation upon the trial court’s authority to impose
              consecutive sentences, and specifically provided:


                       (a) except as provided in subsection (b), the court
                       shall determine whether terms of imprisonment
                       shall be served consecutively or concurrently. The
                       court may consider the aggravating and mitigating
                       circumstances in I.C. 35-38-1-7.1(b) and [I.C.] 35-
                       38-1-7.1(c) in making a determination under this
                       subsection. The court may order terms of
                       imprisonment to be served consecutively even if the
                       sentences are not imposed at the same time.
                       However, except for murder and felony convictions
                       for which a person receives an enhanced penalty
                       because the felony resulted in serious bodily injury if
                       the defendant knowingly or intentionally caused the
                       serious bodily injury, the total of the consecutive
                       terms of imprisonment, exclusive of terms of
                       imprisonment under I.C. 35-50-2-8 and I.C. 35-50-2-
                       10, to which the defendant is sentenced for felony

      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020       Page 5 of 18
                 convictions arising out of an episode of criminal
                 conduct shall not exceed the presumptive sentence
                 for a felony which is one (1) class of felony higher
                 than the most serious of the felonies for which the
                 person has been convicted.


        a. “Generally, the statute to be applied when arriving at the
        proper criminal penalty should be the one in effect at the time the
        crime was committed.” Bell v. State, 654 N.E.2d 856, 858 (Ind.
        Ct. App. 1995). …. An exception to the general rule, however,
        is termed the doctrine of amelioration, and states that “a
        defendant who is sentenced after the effective date of a statute
        providing for more lenient sentencing is entitled to be sentenced
        pursuant to that statute rather than the sentencing statute in effect
        at the time of the commission or conviction of the crime.[” Id.]
        Limiting Hobbs’ consecutive sentences to the presumptive
        sentence of the next highest felony would be a more lenient
        sentence than the sentence he is now serving; thus, he was
        entitled to receive the benefit of the 1994 version of I.C. 35-50-1-
        2.


        [T]he parties are in agreement that appellate counsel was
        ineffective for not arguing that I.C. 35-50-1-2 applied to the
        crimes in the instant cause and imposed a limit on his
        consecutive sentences of the presumptive sentence for murder –
        the felony which is one class of felony higher than the most
        serious of the felonies for which Hobbs was convicted.


        ….


        c. Lastly, this Court finds that the appropriate remedy in
        granting post-conviction relief is to order a resentencing hearing
        in the instant cause. [Hobbs] and the State both request a
        resentencing hearing as the proper remedy.


Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020         Page 6 of 18
              This Court notes the extensive aggravating circumstances found
              by the original sentencing court as well as by this court during the
              sentence revision in 2016. The resentencing court pursuant to the
              granting of this post-conviction relief shall have the discretion to
              order that Hobbs’ new sentencing order in the instant cause be
              served [consecutive] to Hobbs’ other eligible sentences. …. The
              resentencing court may also consider new evidence that Hobbs
              wishes to present as potential mitigating evidence.


      Appellant’s Supp. App. Vol. 2 at 133-36 (some citations omitted). Accordingly,

      the post-conviction court granted Hobbs’s petition for post-conviction relief as

      to his claim regarding appellate counsel’s ineffectiveness and ordered a new

      sentencing order to be issued following a resentencing hearing. Id. at 136.


[8]   In November 2019, the trial court held a resentencing hearing, and evidence

      was admitted. The trial court resentenced Hobbs to forty-five years each for

      Counts 1 and 4, and fifteen years each for Counts 2 and 3, all to run

      concurrently for an aggregate term of forty-five years. The trial court also

      ordered that his sentence would be served consecutive to Hobbs’s sentences in

      cause numbers 49G01-9303-CF-30398 (Cause CF-30398) and 49G01-9303-

      31558 (Cause CF-31558) (collectively other causes). Hobbs appeals.


                                     Discussion and Decision
[9]   Hobbs challenges only the portion of the sentencing order that directs his

      sentence to be served consecutive to the sentences in the other causes. He

      asserts that the trial court did not have authority to do so and that doing so

      violated constitutional prohibitions against ex post facto laws. These are


      Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020      Page 7 of 18
       questions of law, which we review de novo. Tyson v. State, 51 N.E.3d 88, 90

       (Ind. 2016).


[10]   We begin by examining the relevant history of Indiana Code Section 35-50-1-2,

       which governs concurrent and consecutive sentences. This statute has been

       amended many times. When Hobbs committed his crimes, Section 35-50-1-2

       (prior version) read,


               (a) Except as provided in subsection (b), the court shall determine
               whether terms of imprisonment shall be served concurrently or
               consecutively.


               (b) If, after being arrested for one (1) crime, a person commits
               another crime:


               (1) before the date the person is discharged from probation,
               parole, or a term of imprisonment imposed for the first crime; or


               (2) while the person is released:


               (A) upon the person’s own recognizance; or


               (B) on bond;


               the terms of imprisonment for the crimes shall be served
               consecutively, regardless of the order in which the crimes are
               tried and sentences are imposed.


       Pub. Law 330-1987 § 1. The prior version of the statute was interpreted to

       mean that a trial court had authority to impose consecutive sentences only when


       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020        Page 8 of 18
       it was contemporaneously imposing two or more sentences. Wilkerson v. State,

       728 N.E.2d 239, 248 (Ind. Ct. App. 2000).


[11]   In January 1994, in Cause CF-30398, Hobbs was sentenced to an aggregate

       term of fifty years. He was also sentenced in April 1994, in Cause CF-31558, to

       an aggregate term of sixteen and one-half years, to be served concurrent with

       the sentence in Cause CF-30398, and he has already served this sentence.

       Under the prior version, the trial court had no discretionary authority to order

       Hobbs’s sentence to be served consecutive to the sentences in the other causes,

       see id., and the mandatory provision of subsection (b) did not apply.


[12]   On July 1, 1994, twelve days before Hobbs was sentenced, a new version of

       Section 35-50-1-2(a) became effective (amended version), which added new text

       after the first sentence. Subsection (b) was not altered. As discussed above,

       Hobbs was successful in arguing to the post-conviction court that the version of

       Section 35-50-1-2(a) in effect when he was sentenced should have been applied

       based on the doctrine of amelioration. See Hellums v. State, 758 N.E.2d 1027,

       1028-29 (Ind. Ct. App. 2001) (“The doctrine of amelioration allows a

       defendant, who is sentenced after the effective date of a statute that provides for

       more lenient sentencing, to take advantage of the more lenient statute rather

       than be sentenced under the more harsh statute that was in effect when the

       defendant was charged or convicted.”) (citing Richards v. State, 681 N.E.2d 208,

       213 (Ind. 1997)). When Hobbs was sentenced, the amended version of

       subsection (a) read,



       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020      Page 9 of 18
        Except as provided in subsection (b), the court shall determine
        whether terms of imprisonment shall be served concurrently or
        consecutively. The court may consider the aggravating and
        mitigating circumstances in IC 35-38-1-7.1(b) and IC 35-38-1-
        7.1(c) in making a determination under this subsection. The court
        may order terms of imprisonment to be served consecutively even if the
        sentences are not imposed at the same time. However, except for
        murder and felony convictions for which a person receives an
        enhanced penalty because the felony resulted in serious bodily
        injury if the defendant knowingly or intentionally caused the
        serious bodily injury, the total of the consecutive terms of
        imprisonment, exclusive of terms of imprisonment under IC 35-50-
        2-8 and IC 35-50-2-10, to which the defendant is sentenced for
        felony convictions arising out of an episode of criminal conduct shall not
        exceed the presumptive sentence for a felony which is one (1) class
        of felony higher than the most serious of the felonies for which
        the person has been convicted.


Pub. Law 164-1994 § 1 (emphases added). This amendment did three things: it

authorized the trial court to consider aggravating and mitigating circumstances

in determining whether to order concurrent or consecutive sentences; it

authorized the trial court to order consecutive sentences even if it was not

contemporaneously imposing two or more sentences; and it imposed a

limitation on the total consecutive terms of imprisonment for convictions

arising out of an episode of criminal conduct. Our supreme court has held that

this amendment to subsection (a) “is clearly ameliorative.” Richards v. State, 681

N.E.2d 208, 213 (Ind. 1997). The post-conviction court ordered the trial court

to resentence Hobbs pursuant to this version of subsection (a). With this

background in mind, we turn to Hobbs’s arguments.



Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020            Page 10 of 18
[13]   Hobbs first contends that the trial court lacked authority to order his sentence to

       be served consecutive to the sentences to the other causes, relying on Lane v.

       State, 727 N.E.2d 454 (Ind. Ct. App. 2000) (Lane II). In that case, Lane was

       convicted of murder. At his sentencing, the trial court found that the

       aggravating and mitigating factors balanced each other and imposed a term of

       fifty years, which is what the trial court believed was the presumptive sentence

       for murder. Lane appealed his sentence, and this Court concluded that the trial

       court had sentenced Lane pursuant to the wrong version of the applicable

       statute and that the relevant version set the presumptive sentence for murder at

       forty years. Id. at 455-56 (citing Lane v. State, No. 42A05-9802-CR-51, slip op.

       at 5 (Ind. Ct. App. Feb. 26, 1999) (Lane I), trans. denied). Accordingly, the Lane

       I court ordered the trial court to resentence Lane under the relevant version. Id.

       at 456. On remand, the trial court reevaluated the aggravating and mitigating

       factors and resentenced Lane to an enhanced sentence of fifty years. Lane

       appealed the new sentence, asserting that the trial court had no authority to

       modify a presumptive sentence after final judgment had been entered by

       reevaluating aggravators and mitigators.


[14]   In addressing this claim, the Lane II court provided the following analysis:


               We note initially that a judge cannot impose a sentence that does
               not conform to the mandate of the applicable statute(s). Mitchell
               v. State, 659 N.E.2d 112, 115 (Ind. 1995). A sentence that is
               contrary to or violative of a penalty mandated by statute is illegal
               in the sense that it is without statutory authorization. Rhodes v.
               State, 698 N.E.2d 304, 307 (Ind. 1998). A sentence that exceeds
               statutory authority constitutes fundamental error. Id. It is

       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020      Page 11 of 18
        subject to correction at any time. Niece v. State, 456 N.E.2d 1081,
        1084 (Ind. Ct. App.1983).


        Trial courts have the power and duty to correct an erroneously
        imposed sentence. Lockhart v. State, 671 N.E.2d 893, 904 (Ind.
        Ct. App. 1996). However, the power to correct extends only to
        the illegal portion of the sentence. State ex rel. Public Service
        Comm’n v. Johnson Circuit Court, 232 Ind. 501, 509, 112 N.E.2d
        429, 432 n.3 (1953) (the rule in criminal cases is that, if judgment
        is in part beyond the power of the court to render, it is void as to
        the excess). Upon remand, the trial court is compelled to follow
        the mandate of the remand order. Jordan v. State, 631 N.E.2d
        537, 538 (Ind. Ct. App. 1994).


        We further note that a court has no [authority] to change a
        sentence after a judgment has issued. Wilson v. State, 688 N.E.2d
        1293, 1295 (Ind. Ct. App. 1997). After a final judgment, a court
        retains only such continuing [authority] to alter a sentence as is
        permitted by the judgment itself, or as is given the court by
        statute or rule; thus, other than the power to reduce or suspend a
        petitioner’s sentence as provided by Ind. Code § 35-38-1-17, a
        trial judge has no authority over a defendant after sentence has
        been imposed. Beanblossom v. State, 637 N.E.2d 1345, 1347-48
        (Ind. Ct. App. 1994), trans. denied. Otherwise stated, barring a
        statutory grant of authority, the trial court’s judgment is res
        judicata even as to the trial court.


        In this instance, Lane’s case was remanded to the trial court for a
        correction of the sentence. Although the trial court might have
        originally imposed an enhanced sentence, it did not do so.
        Instead, the court imposed a presumptive sentence after finding
        that the aggravating and mitigating factors offset each other. By
        the time of re-sentencing, the court was without authority to
        reweigh aggravating and mitigating factors. See Jordan, 631
        N.E.2d at 538. As a result, we conclude that the trial court erred in

Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020       Page 12 of 18
               failing to follow the remand order and impose a forty-year sentence
               upon Lane. Id.


       Id. at 456-57 (emphasis added) (citations to footnote and the record omitted).

       The Lane II court reversed the enhanced sentence and remanded with

       instructions to impose the presumptive sentence of forty years. Id. at 457.


[15]   Specifically, Hobbs contends that under Lane II, the trial court did not have

       authority to change the part of the original sentencing order requiring his

       sentence to be served concurrent with the sentences in the other causes because

       that aspect of the order was not illegal, and the trial court was permitted on

       remand to change only the illegal portion of his sentence. Appellant’s Br. at 11-

       12. We disagree with Hobbs that the holding in Lane II dictates the result he

       seeks. Lane II is clearly distinguishable. The Lane I court concluded that the

       presumptive sentence of fifty years that had been imposed by the trial court was

       contrary to the applicable statutory presumptive sentence of forty years. On

       remand, the trial court was ordered to correct Lane’s sentence pursuant to the

       applicable statute, but the trial court went beyond the authority provided to it

       by the Lane I court and imposed an enhanced sentence. The only aspect of the

       original sentencing order that needed to be corrected was to change the

       presumptive sentence from fifty years to forty years.


[16]   In contrast, here, the amended version of Section 35-50-1-2(a) had been

       significantly altered from the prior version such that a new evidentiary hearing

       was required to apply it properly; that is, the trial court was authorized to

       consider aggravating and mitigating circumstances in determining whether to
       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020          Page 13 of 18
       order concurrent or consecutive sentences and to determine whether to order

       the sentence to be served consecutive to sentences in the other causes. In

       accordance with the new amendment, the post-conviction court remanded for a

       new sentencing hearing and advised that on remand Hobbs could present new

       potential mitigating evidence and that the trial court had the discretion to order

       Hobbs’s sentence to be served consecutive to other eligible sentences. These

       circumstances are simply not the same as those in the Lane cases, which

       involved a mere ministerial alteration of a number. The State argues, and we

       agree, that the trial court was merely following the mandate of the post-

       conviction court to resentence Hobbs pursuant to the amended version of

       Section 35-50-1-2(a).


[17]   Furthermore, Hobbs’s contention that on remand a trial court may change only

       the illegal portion of the sentence is not categorically true. For example, In

       Gootee v. State, 942 N.E.2d 111 (Ind. Ct. App. 2011), trans. denied, another panel

       of this Court upheld the trial court’s decision to modify the

       concurrent/consecutive treatment it had ordered when it originally sentenced

       Gootee even though the original treatment had not been illegal. Id. at 114. In

       Gootee’s first appeal, this Court held that the trial court improperly sentenced

       Gootee in excess of the statutory maximum for his class C and class D felony

       convictions and improperly imposed a separate sentence for his status as a

       habitual offender. Id. at 112-13. This Court remanded the case to the trial

       court for resentencing in accordance with the statutory limits and for

       specification as to which conviction the habitual offender enhancement applied.


       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020     Page 14 of 18
       Id. at 113. The trial court resentenced Gootee, reducing the sentences for the

       class C and D felonies but modifying the concurrent and consecutive scheme,

       which resulted in the same aggregate sentence. Id. Gootee appealed,

       contending that he was entitled to the same concurrent/consecutive treatment

       that he originally received. Id. This Court found that although the trial court

       applied a different concurrent and consecutive scheme, the new sentence was

       no harsher than the first, and therefore there was no error. Id. at 114.


[18]   In Greer v. State, 680 N.E.2d 526 (Ind. 1997), our supreme court reversed

       Greer’s attempted murder conviction to which a habitual offender enhancement

       was attached. Id. at 526. On resentencing, the trial court attached the habitual

       offender enhancement to Greer’s robbery conviction and resentenced Greer for

       his robbery conviction. Id. at 526-27. Greer appealed his resentencing. Our

       supreme court held that the trial court on remand was not prohibited from

       revising the sentence for the surviving felony conviction to reflect the habitual

       offender enhancement. Id. at 527-28.


[19]   In Coble v. State, 523 N.E.2d 228 (Ind. 1988), our supreme court ordered the

       trial court on remand to eliminate an erroneous thirty-year habitual

       enhancement and informed the trial court that its resentencing option included

       the possibility of increasing the underlying sentence. Id. at 229. On Coble’s

       appeal after resentencing, our supreme court affirmed the trial court’s change of

       the underlying sentence from two to eight years, citing the principle that any

       sentence permissible under the statute is appropriate. Id. The supreme court

       also upheld the trial court’s decision to order that his sentences be served

       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020       Page 15 of 18
       consecutively, although the trial court had originally ordered the sentences to be

       served concurrently. Id. In so doing, the court explained, “When this Court set

       aside the sentence on Count II and ordered a remand, the trial court had the

       duty to reassess whether the new sentence on Count II would run consecutive

       to or concurrent with the existing sentence on Count I.” Id. However, the

       supreme court also held that the trial court exceeded its authority in vacating

       the sentence on Coble’s other conviction because it “was not directly affected

       by the habitual offender status” and “was a final judgment not subject to change

       upon remand.” Id. at 228.


[20]   Although these cases differ in some respects from the case at hand, they

       illustrate the dimensions of the trial court’s authority to resentence on remand.

       Here, Hobbs’s case was remanded for a comprehensive resentencing under the

       amended version of Section 35-50-1-2(a), which is what the trial court did.

       Accordingly, we reject Hobbs’s argument that the trial court was without

       authority to order his sentence to be served consecutive to the other causes.


[21]   Second, Hobbs asserts that the doctrine of amelioration applies only to the

       portion of the amended version that would result in a more lenient sentence,

       namely, the part of subsection (a) that limits sentences for convictions arising

       out of an episode of criminal conduct. He contends,


               To the extent that the 1994 amendments to Indiana Code § 35-
               50-1-2 would allow a more severe sentence in this case, Hobbs is
               entitled to be sentenced under the version that was in effect at the
               time of the offense. To hold otherwise would violate the ex post
               facto provision of Article One, Section Ten of the United States

       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020      Page 16 of 18
                Constitution and Article One, Section Twenty-four of the
                Indiana [Constitution].


       Appellant’s Br. at 14. According to Hobbs, the application of the part of

       amended version that authorizes the trial court to order consecutive terms of

       imprisonment, even if the sentences are not imposed at the same time, is not

       ameliorative, and therefore cannot be applied to him because it would be an

       illegal ex post facto law. See Wallace v. State, 905 N.E.2d 371, 377 (Ind. 2009)

       (an ex post facto law is one that “imposes a punishment for an act which was

       not punishable at the time it was committed; or imposes additional punishment

       to that then prescribed.”). In this regard, he argues that he should be sentenced

       under the prior version of subsection (a), thus seeking to be sentenced under

       both versions of the subsection.


[22]   Hobbs cites no case law supporting the notion that the doctrine of amelioration

       should be applied in the way he advocates.2 Here, the amendment to

       subsection (a) was drafted and adopted by the legislature as a whole and

       presumably was intended to be applied by the trial court in a comprehensive

       manner. As the State points out, by simultaneously expanding the trial court’s

       authority to order consecutive sentences and limiting the total length of a




       2
         In his reply brief, Hobbs cites Winbush v. State, 776 N.E.2d 1219, 1224-45 (Ind. Ct. App. 2002), trans. denied
       (2003), wherein the court stated, “The doctrine of amelioration allows a defendant to be sentenced under the
       more lenient provisions of a statute which is in effect at the time of sentencing rather than be sentenced under
       a more harsh statute in effect at the time the offense was committed.” However, the case does not even
       address whether, when applying the doctrine of amelioration, we consider an amendment to a subsection as a
       whole or sentence by sentence.

       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020                              Page 17 of 18
       sentence for convictions arising out of an episode of criminal conduct, the

       legislature balanced their effects.


[23]   Under the prior version of subsection (a), the aggregate sentence Hobbs

       received for all three causes was 120 years. Under the amended version of

       subsection (a), applied as a whole, his aggregate sentence in the three causes is

       ninety-five years. He received a more lenient sentence under the amended

       version of subsection(a), and has received the ameliorative benefit of the

       amended version. His crimes in this case received no punishment in addition to

       what was permitted under the prior version, and therefore there is no violation

       of ex post facto provisions.


[24]   Based on the foregoing, we conclude that the trial court did not err by ordering

       Hobbs’s sentence to be served consecutive to his sentences in the other causes

       pursuant to the amended version of Section 35-50-1-2(a) in effect when he was

       sentenced. Therefore, we affirm his sentence.


[25]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-2819| December 23, 2020    Page 18 of 18